      Case: 1:20-cv-00880 Document #: 1 Filed: 02/06/20 Page 1 of 5 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


CENTRAL LABORERS’ PENSION FUND;                      )
CENTRAL LABORERS’ WELFARE FUND;                      )
CENTRAL LABORERS’ ANNUITY FUND;                      )
CENTRAL LABORERS’ SUPPLEMENTAL                       )
PENSION FUND,                                        )
                                                     )
                              Plaintiffs,            )       CIVIL ACTION
                                                     )
       vs.                                           )       NO. 20 C 880
                                                     )
                                                     )       JUDGE
D2K TRAFFIC EQUIPMENT & DESIGN, LLC,                 )
a revoked Delaware limited liability company,        )
                                                     )
                              Defendant.             )


                                            COMPLAINT

       The Plaintiffs, CENTRAL LABORERS’ PENSION FUND, et al. (collectively “Plaintiff

Funds”), by their attorneys, complaining of the Defendant, D2K TRAFFIC EQUIPMENT &

DESIGN, LLC, a revoked Delaware limited liability company, allege as follows:

       1.      This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145 (herein-

after referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.

       2.      The Plaintiff Funds are various welfare, pension, and related joint, labor-management

funds and bring this action as “employee welfare and benefit funds” and "plans" and as fiduciaries

pursuant to ERISA, 29 U.S.C. §§1132(e).
       Case: 1:20-cv-00880 Document #: 1 Filed: 02/06/20 Page 2 of 5 PageID #:1




         3.     The Central Laborers’ Pension, Welfare, and Annuity Funds are the collection agents

for the other named Plaintiff Funds which are employee benefit funds, labor-management

committees, and/or funds established pursuant to collective bargaining agreements between the

Laborers’ International Union of North America (“Union”) and certain employer associations whose

employers and their employees are covered by the collective bargaining agreements with the Union.

         4.     The Plaintiff Funds are entitled to collect contributions from employers pursuant to

participation agreements entered into between Plaintiff Funds and employers and/or collective

bargaining agreements between employers, local unions, and district councils affiliated with the

Union.

         5.     Defendant, D2K TRAFFIC EQUIPMENT & DESIGN, LLC, a revoked foreign

limited liability company (“D2K”), is an “employer” within the meaning of ERISA and, as such,

is obligated to make fringe benefit contributions to the Plaintiff Funds, in accordance with the terms

of the "Agreements and Declarations of Trust" which establish and outline the administration of the

Plaintiff Funds and/or pursuant to the terms of a collective bargaining agreement to which Defendant

is obligated.

         6.     Defendant D2K was admitted under the laws of the State of Illinois on August 19,

2013 and its certificate of good standing was revoked by the Illinois Secretary of State on February

8, 2019.

         7.     As an employer obligated to make fringe benefit contributions to the Plaintiff Funds,

Defendant is specifically required to do the following:

         (a)    Contribute to the Plaintiff Funds, the amount required by any written agreement
                between the Defendant and the Union or the Plaintiff Funds and the Defendant;



                                                  2
      Case: 1:20-cv-00880 Document #: 1 Filed: 02/06/20 Page 3 of 5 PageID #:1




       (b)     To timely submit contributions by the 15th day of the month following the month in
               which eligible employees perform work with respect to which contributions are
               required;

       (c)     To make all of its payroll books and records available to the Plaintiff Funds for the
               purpose of auditing same, to determine whether Defendant is making full payment
               as required under the applicable agreements;

       (d)     To compensate the Plaintiff Funds for all reasonable costs incurred in the collection
               process, including court fees, attorneys’ fees, filing fees, and any other expenses
               actually incurred by the Trustees due to Defendant's failure to pay, or untimely remit
               payment of contributions;

       (e)     To compensate the Plaintiff Funds for the additional administrative costs and burdens
               imposed by Defendant’s failure to pay or the untimely payment of contributions by
               way of payment of liquidated damages in the amount of 10% of any and all
               contributions which are not timely received by the Plaintiff Funds by the 15th day of
               the month following the month the eligible employees performed work for which
               contributions are required, together with interest as provided in the Agreements &
               Declarations of Trust and ERISA, 29 U.S.C. § 1132(g) (or $25.00, whichever is
               greater);

       (f)     To pay any and all costs incurred by the Plaintiff Funds in auditing Defendant’s
               payroll records, should it be necessary to file suit and/or otherwise retain legal
               counsel to enforce the Plaintiff Funds’ authority to perform an audit, or if it is
               determined that Defendant was delinquent in the reporting or submission of all
               contributions required of it to be made to the Plaintiff Funds;

       8.      Defendant is delinquent and has breached its obligations to the Plaintiff Funds and

its obligations under the plans in the following respects:

       (a)     Defendant has failed and refused to submit all of its reports to Plaintiff Funds due,
               to date, and/or, has failed to make payment of all contributions acknowledged by
               Defendant thereon to be due Plaintiff Funds;

       (b)     Defendant has made payment of contributions due Plaintiffs, but such payment was
               made in an untimely fashion pursuant to the Collective Bargaining Agreement and
               Trust Agreements. Plaintiffs have assessed liquidated damages against the Defendant
               as authorized by the Trust Agreements, but Defendant has failed and refused to make
               payment of said liquidated damages;

       (c)     Defendant has received a credit of $200.17 toward amounts due and owing.


                                                 3
       Case: 1:20-cv-00880 Document #: 1 Filed: 02/06/20 Page 4 of 5 PageID #:1




       9.      That upon careful review of all records maintained by Plaintiff Funds, and after

application of any and all partial payments made by Defendant, there is a total of $8,086.69 known

to be due Plaintiff Funds from Defendant, subject however to the possibility that additional monies

may be due Plaintiff Funds from Defendant based upon Defendant's failure to submit all required

reports, or to accurately state all hours for which contributions are due on reports previously

submitted, and subject further to the possibility that additional contributions and liquidated damages

will come due during the pendency of this lawsuit.

       10.     Plaintiff Funds have requested that Defendant perform its obligations as aforesaid,

but Defendant has failed and refused to so perform.

       11.     Defendant's continuing refusal and failure to perform its obligations to Plaintiff Funds

is causing and will continue to cause irreparable injuries to Plaintiff Funds for which Plaintiff Funds

have no adequate remedy at law.

       WHEREFORE, Plaintiff Funds pray:

       (A)     That an account be taken as to all employees of Defendant covered by the collective
               bargaining agreement or agreements as to wages received and hours worked by such
               employees to determine amounts required to be paid to the Plaintiff Funds, covering
               the period for which the collective bargaining agreement is to be effective;

       (B)     That Defendant be enjoined and ordered to submit all delinquent monthly contribu-
               tion reports to Plaintiff Funds with the information required to be provided thereon,
               to continue to submit such reports while this action is pending, and to comply with
               its contractual obligation to timely submit such reports in the future;

       (C)     That judgment be entered in favor of Plaintiff Funds and against Defendant for all
               unpaid contributions, liquidated damages, any costs of auditing Defendant's records,
               accrued interest, and Plaintiff Funds' reasonable attorneys' fees and court costs
               necessarily incurred in this action as specified herein, or as subsequently determined,
               all as provided for in the applicable collective bargaining agreements and Agree-
               ments and Declarations of Trust governing the Plaintiff Funds and in ERISA;



                                                  4
          Case: 1:20-cv-00880 Document #: 1 Filed: 02/06/20 Page 5 of 5 PageID #:1




           (D)         That Plaintiff Funds have such further relief as may be deemed just and equitable by
                       the Court, all at Defendant's cost.


                                                             /s/ Cecilia M. Scanlon




Stephen J. Rosenblat
Cecilia M. Scanlon
Attorneys for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
Email: cscanlon@baumsigman.com
I:\CLJ\D2K Traffic\complaint.cms.df.wpd




                                                        5
